Citation Nr: 0217745	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  99-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for disability 
claimed as sinus disability.

2.  Entitlement to service connection for restless leg 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1990 to July 
1991, along with four years and four months prior inactive 
duty, and as active duty training from July 1986 to 
November 1986.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a Board hearing at the RO 
in September 2000.  In a March 2001 decision, the Board 
(in part) remanded the sinus disability and restless leg 
syndrome issues to the RO for additional development.  

By rating decision in June 2002, the RO denied entitlement 
to service connection for headaches and for "episodes of 
unusual smell."  A notice of disagreement has not been 
received to initiate an appeal from that determination, 
and those issues are therefore not before the Board at 
this time. 


FINDINGS OF FACT

1.  Sinus disability was not manifested during the 
veteran's active military service and is not otherwise 
related to such service.

2.  Restless leg syndrome was not manifested during the 
veteran's active military service and is not otherwise 
related to such service.



CONCLUSIONS OF LAW

1.  Sinus disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Restless leg syndrome was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & West Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to 
do otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of service connection for 
a sinus disorder and restless leg syndrome, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations.  The record in this case includes the 
veteran's service medical records, VA treatment records, 
along with private medical examination reports and 
treatment records.  Furthermore, the veteran has been 
afforded VA medical examinations to both evaluate as well 
as address any etiological relationship between his sinus 
disorder and restless leg syndrome and service.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have therefore 
been met.  

With regard to providing notice to the veteran it is noted 
that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decisions and statements of the cases have informed the 
veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  All 
information requested in the March 2001 Board remand has 
been obtained.  In addition, in the June 2002 supplemental 
statement of the case, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in 
the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations 
in the first instance does not prejudice him.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
24, 1992).  


Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be established 
for a chronic disability resulting from an undiagnosed 
illness which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  38 C.F.R. § 3.317. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a).  

Factual Background

The veteran's service and reserve medical records, to 
include his May 1991 physical examination reports, do not 
reference any complaints or findings referable to either a 
sinus disorder or restless leg syndrome.  

A Persian Gulf War examination was performed in Mid-
November 1992.  It was reported that the veteran had 
developed mild nasal congestion and drainage since his 
return from the Persian Gulf.  The diagnosis was:  
Allergic rhinitis, mild, began during Persian Gulf duty.  
A Persian War Gulf Registry dated in late November 1992 
revealed a diagnosis of sinusitis and rhinitis.  

At a VA medical examination in late November 1992, it was 
reported that the veteran had a history of sinusitis while 
in Saudi Arabia, where he was exposed to smoke from oil 
fires.  He complained of nasal congestion, nasal drip, and 
one plugged nostril.  The physical examination revealed 
evidence of nasal congestion.  It was also reported that 
there were no significant abnormalities of the 
musculoskeletal system.  An X-ray of the sinuses was 
normal.  The diagnosis was:  rhinitis and sinusitis by 
history only.  A May 1995 VA medical record revealed that 
the veteran had a medical history of hay fever, spring 
rhinitis.  

Received in September 1996 was a lecture transcript from 
an individual identified as a military official regarding 
biological warfare conducted on military troops during the 
Persian Gulf War.  

At a January 1997 VA medical examination of the muscles, 
the veteran complained of leg twitching and jumping, left 
more than right.  It was reported that the symptoms had 
been occurring for years and were worsening.  The physical 
examination revealed diminished sensation in the toes and 
a sensory line around the knee to temperature.  The 
diagnosis was:  restless leg syndrome.  A nerve conduction 
study was normal.  A follow-up polysomnogram report 
revealed mild periodic leg movement.  In a March 1997 
addendum from a VA physician restless leg syndrome was 
confirmed.  

At an April 1998 personal hearing at the RO, the veteran 
testified that he had had constant nasal blockage for 
approximately 6 years since his return from Southwest 
Asia.  The veteran's representative acknowledged that 
service medical records did not show treatment for 
sinusitis or rhinitis.  When questioned as to if the 
veteran had sinusitis or rhinitis in Southwest Asia, the 
veteran replied that he could say he had it over there, 
but there was much going on there.  The veteran testified 
that he first sought treatment for the problem in 1992.  
He stated that he had daily leg symptoms.  He stated that 
the leg jerking condition was first brought to his 
attention at a fire station where he was employed.  He 
stated that he had not been informed as to the cause of 
his restless leg syndrome.

At a May 1998 VA medical examination of the nose and 
sinuses, it was reported that the veteran had a history of 
nasal obstruction that began in the Gulf War in 1991.  It 
was reported that his left side was blocked most of the 
time, and that he denied any nasal trauma.  An examination 
revealed right middle turbinate hypertrophy, and a 
deviated left nasal septum, with 70 percent obstruction.  
The diagnosis was deviated nasal septum.  

A private ear, nose, and throat examination was performed 
in July 1998.  The veteran complained of a history of 
difficulty breathing through his nose and exposure to 
noxious stimuli during service.  Physical findings 
revealed turbinate hypertrophy and a septal deviation to 
the left.  It was reported that a CT scan showed sinusitis 
and an obstructed osteomeatal complex.  The physician 
opined that the veteran's chronic symptom complex was 
related to his septal deviation.  He stated that in 
retrospect, exposure to noxious fumes, etc., while in the 
armed services, coupled with septal deviation, led to the 
chronic condition, which with a reasonable medical 
certainty was confirmed by video endoscopic examination 
and CT scan.  A copy of the video endoscopic examination 
was included as an exhibit.  

A Board hearing was held at the RO in September 2000.  The 
veteran testified that while in the Persian Gulf he was 
exposed to smoke and he thought he had a summer cold.  He 
stated that he experienced total (nasal) blockage.  He 
testified that he did not want any attention because it 
would impede his ability to get back to the United States.  
The veteran's spouse testified that he had nosebleeds and 
frontal headaches.  

A VA neurological examination was performed in July 2001 
for complaints of smelling foul odors and headaches.  The 
veteran's headaches were seen as possibly related to his 
sinus disorder.  A sinus CT revealed bilateral sinusitis, 
occlusion of the osteomeatal unit, left nasal deviation, 
and maxillary and sphenoid cysts.  At a January 2002 VA 
medical examination for sense of smell, it was reported 
that the veteran's sense of smell had decreased after an 
upper respiratory infection in 1992.  The diagnosis was 
microsomia.  

A VA neurological examination was performed in January 
2002.  It was reported that the veteran developed an 
abnormal sensation and movement in his left leg in the 
Gulf War, and that the condition worsened after he was 
diagnosed with PTSD. The diagnostic assessment was:  
restless leg syndrome.  In a January 2002 addendum, a VA 
physician stated that the veteran's symptoms started in 
service which was the only connection to service.  It was 
stated that there was no event or injury that precipitated 
the condition during the Gulf War, and that the 
association was only in the timing.  A private medical 
examination in January 2002 revealed diagnoses of 
sinusitis, nasal septal deviation, and pansinusitis.  

In a March 2002 VA neurological examination addendum, it 
was opined that the veteran's diagnosis was restless leg 
syndrome which could occur de novo, and that the physician 
could not see any association between the disorder and the 
veteran's Gulf War service.  The physician also stated 
that the veteran's headaches were due to his severe sinus 
disease, and that he could not blame restless leg syndrome 
or headaches to Gulf War service.   

In an April 2002 VA medical examination addendum, the 
veteran's bilateral maxillary and ethmoid sinusitis with 
blockage and nasoseptal deviation were reported.  It was 
opined that it was not likely that the veteran's chronic 
rhinosinusitis was related to service in the military.  It 
was stated that the veteran did not have sinus CT's in the 
military so the physician was unable to tell with 
certainty whether sinusitis was present.  The physician 
stated that episode of upper respiratory infection related 
to his decreased sense of smell that happened in the 
military was a reflection of a chronic component of his 
rhinosinusitis and viral infection at the time probably 
exacerbated this making the condition more noticeable.  He 
also stated that it was possible that the veteran's 
chronic rhinosinusitis and the viral infection that 
affected his sense of smell were separate entities; and 
that the chronic rhinosinusitis would not account for that 
which was unlikely, as patients with rhinosinusitis have 
decreased sense of smell. 

Analysis

Although it has not been specifically contended, 
references concerning Gulf War Syndrome have been made in 
this case.  Military records in fact reflect that the 
veteran served in the Persian Gulf War.  However, although 
the veteran served in the Persian Gulf War the disorders 
at issue, namely a sinus disorder and restless leg 
syndrome, are diagnosed disorders.  These diagnosed 
disorders therefore fall outside the purview of 
consideration for service connection under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

Sinus Disorder

The veteran's service and reserve medical records are 
negative for any complaints or findings concerning a sinus 
disorder.  Approximately 15 months after active service, 
in November 1992, a history of a sinus disorder while in 
Saudi Arabia is reported, and physical examination 
findings reported evidence of nasal congestion.  However, 
sinus X-ray's at that time were negative and the physician 
diagnosed sinusitis and rhinitis by history only.  By the 
late 1990's chronic nasal and sinus pathology is shown.  

The Board is aware that the veteran was possibly exposed 
to noxious fumes during service and that a private 
physician has rendered an opinion indicating that his 
sinus disorder is related to service.  However, as 
indicated previously, no sinus problems are shown in 
service.  Furthermore scrutiny of the private physician's 
opinion shows that he does not proximately relate the 
veteran's sinus disorder to service, but rather to a 
deviated nasal septum.  In this regard it should also be 
noted that there is no indication from the record that the 
aforementioned private physician had access to the 
veteran's service medical records, and it appears that the 
physician's opinion was based to a large extent on history 
furnished by the veteran.  The private physician's 
statement therefore is of diminished weight.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical 
information recorded by a medical examiner).  Furthermore, 
a VA physician has stated that it is not likely that the 
veteran's chronic sinus disorder is related to service.  

It is important to note that the benefit of the doubt 
standard, requires that after consideration of all the 
evidence and material of record, where there is an 
approximate balance of the positive and negative evidence, 
reasonable doubt is resolved in the appellant's favor.  In 
other words, only an approximate balance of the positive 
and negative evidence is required for an appellant to 
prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered the veteran's testimony from the 
April 1998 and the September 2000 personal hearings where 
the veteran reported his sinus history, complaints, and 
symptoms.  Despite what appears to be his current 
assertions regarding pertinent symptomatology during 
service, there is no support for a finding that his 
current sinus disorder was manifested during service and, 
as discussed above, the preponderance of the competent 
evidence is against a finding that his sinus disorder is 
otherwise related to service.  There is therefore is no 
approximate balance of the evidence, and entitlement to 
service connection for sinus disability is not warranted.  

Restless Leg Syndrome

The veteran's active service and reserve medical records 
are also negative for any complaints or findings referable 
to restless leg syndrome.  In 1997, almost six years after 
the veteran's period of active service, restless leg 
syndrome was diagnosed.  While the veteran has asserted 
that the restless leg symptoms began in service, he has 
apparently also reported that the symptoms began after the 
veteran's period of service in the Gulf War.  Moreover, it 
is particularly noteworthy, as previously indicated, there 
are no service medical records which support the assertion 
that the disorder began during service.  It was reported 
in a January 2001 examination addendum that the veteran's 
symptoms began in service.  However, this appears to be a 
reference to the veteran's medical history as related by 
him rather than a finding by the examiner based on 
independent information.  There is absolutely no other 
medical information which supports restless leg syndrome 
signs or symptoms in any of the veteran's military 
service.  In fact, a VA physician has specifically opined 
that there is no association between the veteran's 
restless leg syndrome and service.  No substantive 
clinical data has been submitted to the contrary.  

The Board concludes that the weight of the evidence is 
against the veteran's claim.  Service connection for 
restless leg syndrome is therefore not warranted.  

In closing, the Board acknowledges the veteran's 
statements and testimony.  However, the issues before the 
Board turn in large part on questions of medical 
causation.  Neither the veteran nor the Board, as 
laypersons, are competent to address medical questions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As such, 
the Board must base its determination on the medical 
evidence of record.  It appears from the record that the 
preponderance of the medical evidence is against the 
veteran's claims.  The VA examination addenda dated on 
several occasions in 2002 appears to indicate that it was 
the examiner's opinion that the disorders at issue are 
related to the veteran's service.  The Board finds those 
opinions to be persuasive.  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

